1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                           2:17-cr-212-APG-GWF

9                   Plaintiff,                           Motion to Dismiss the Indictment
                                                         Without Prejudice
10          v.

11   LOWELL SMITH,

12                  Defendant.

13

14          The single-count Indictment in this case charges Defendant Lowell Smith with

15   Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371. Based on a thorough

16   review of the evidence and subsequent investigation in preparation for trial, the Government

17   has concluded that the interests of justice require dismissal of the Indictment at this time.

18   Pursuant to Federal Rule of Criminal Procedure 48(a), the Government requests permission

19   of the Court to dismiss without prejudice the Indictment.

20          Respectfully submitted this 8th day of March, 2019.

21                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
22
                                                         s/ Richard Anthony Lopez
23                                                       RICHARD ANTHONY LOPEZ
                                                         Assistant United States Attorney
24
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                            2:17-cr-212-APG-GWF

4                    Plaintiff,                           Order of Dismissal of the Indictment
                                                          Without Prejudice
5             v.

6    LOWELL SMITH,

7                    Defendant.

8

9             Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment against Defendant Lowell

11   Smith.

12                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
13
                                                          s/ Richard Anthony Lopez
14                                                        RICHARD ANTHONY LOPEZ
                                                          Assistant United States Attorney
15

16            Leave of Court is granted for the filing of the above dismissal.

17            Dated: March
              DATED         8, 2019.day of ___________, 2019.
                      this _______

18

19

20                                                HONORABLE ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                     2
